Citation Nr: 1011317	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & 
Kilpatrick, LLP


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.

This matter was last before the Board of Veterans' Affairs 
(Board) in November 2008, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In an earlier decision of March 
2008, the Board, in pertinent part, remanded this matter for 
the provision of a videoconference hearing; the hearing was 
held in September 2008.  A review of the procedural history 
of this case, to include decisions rendered on other issues 
previously in appellate status with this matter, is included 
in multiple documents within the claims file -the March 2008 
Board remand, November 2008 Board remand, an April 2009 Joint 
Motion for Partial Remand, and an August 2009 Board decision- 
and will not be repeated herein.

In November 2008, the Board, in pertinent part, again 
remanded this matter to the RO via the Appeals Management 
Center (AMC) for the collection of any outstanding VA medical 
records and the provision of an examination for the Veteran's 
spinal condition.  Medical records subsequently were added to 
the record and the file reflects an October 2009 examination 
report.

As all other issues on appeal were, as discussed in the 
documents listed above, decided or withdrawn, the single 
issue of entitlement to service connection for a low back 
disability was re-certified on appeal to the Board in 
February 2010.


FINDING OF FACT

In February 2010, prior to the promulgation of a decision in 
the appeal, the Board received a letter from the Veteran, 
through his authorized representative, stating that he wished 
to withdraw his appeal of the claim for service connection 
for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  

The Veteran's authorized representative submitted a February 
2010 statement to VA, noting that the Veteran "no longer 
wishes to pursue his pending claim to establish service 
connection for his low back disability."  As such, the Board 
finds that the Veteran has withdrawn the matters of 
entitlement to service connection for a low back disability.  

Due to the withdrawal of this issue, which was the only issue 
remaining on appeal, there remain no allegations of errors of 
fact or law for appellate consideration so the Board does not 
have jurisdiction to review the claim.  Accordingly, the 
appeal is dismissed.





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of entitlement to service connection for a low 
back disorder is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


